Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, line 6 the applicant says “middle well” however the claim is describing the “middle wall”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 2009/0130275 A1 to Trost et al. (“Trost”) in view of PGPUB 2014/0144868 A1 to Besson et al. (“Besson”) further in view of French Patent No. FR2145630 A1 to Dart Industry Inc. (“Dart”).

The reference as applied above teaches all the limitations of claim 1 except the container is blow molded plastic.  However, this claim is considered to be a product by process claim since the claim language is directed to the step required to form the internal electrodes.  Therefore, this step has been given no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  Trost teaches the vessel 105 can be manufactured from numerous types of materials and numerous techniques may be used to form the vessel (Trost, pg. 3, ¶ 0087).
Besson teaches wherein the semi-rigid plastic sleeve is transparent, semi-transparent, or opaque, except at a decoration area having a decoration thereon (body 3 (plastic sleeve) made of transparent plastic material except for the portion covered by sleeve label 14 (decoration), as shown in Fig. 6; pg. 2, ¶ 0037, pg. 4, ¶ 0079)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trost to provide wherein the semi-rigid plastic sleeve is transparent, semi-transparent, or opaque, except at a decoration area having a decoration thereon, as disclosed by Besson, in order to provide a visual clue to the user of the contents of the bottle, while also accommodating aesthetically pleasing labels and to modify Trost and Besson to provide wherein the rigid vertical sidewall has a thickness greater than the semi-rigid plastic sleeve, as disclosed by Dart, in order to provide a more durable inner wall that can prevent leaks.
As to claim 2, Trost modified by Besson and Dart teaches the containment system according to Claim 1, wherein the rigid vertical sidewall has a thickness greater than that of the semi-rigid plastic sleeve (a composite cylinder comprising an inner wall having an average thickness of 0.8-3 mm and a thermoplastic outer shell having an average thickness of 0.1-0.4 mm), as taught by Dart.
As to claim 4, Trost modified by Besson and Dart teaches the containment system according to Claim 1, wherein the sleeve is fixed to the shoulder portion at the first open end via one of friction fit (inner surface of wrap 125 cooperates with protrusions 108 to form void space 120, and is shrink-fit (friction fit) to the sidewall 115, such that it is couple to the bottom wall 113 and the top 160; as .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trost in view of Besson in view of Dart further in view of U.S. Patent No. 5,769,311 to Morita et al. (“Morita”).
As to claim 3, Trost modified by Besson and Dart teaches the containment system according to Claim 1, but does not teach wherein the second open end of the sleeve is flush with the bottom portion of the base of the blow molded plastic container so as to support the sleeve in the upright standing position on the standing surface.
Morita teaches wherein the second open end of the sleeve is flush with the bottom portion of the base of the blow molded plastic container so as to support the sleeve in the upright standing position on the standing surface (liner board 28 (sleeve) is flush with the bottom of the cup body 12 (container), and would be capable of supporting the sleeve in the upright position on a standing surface, as shown in Fig. 1-2 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trost, Besson, and Dart to provide wherein the second open end of the sleeve is flush with the bottom portion of the base of the blow molded plastic container so as to support the sleeve in the upright standing position on the standing surface, as disclosed by .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trost in view of Besson in view of Dart further in view of U.S. Patent No. 3,738,524 to Richie (“Richie”).
As to claim 5, Trost modified by Besson and Dart teaches the containment system according to Claim 1, but does not teach wherein the sleeve is formed, from a flat sheet of semi-rigid plastic, such that opposite end portions of the semi-rigid plastic sheet are adjacent to each other.
Richie teaches wherein the sleeve is formed, from a flat sheet of semi-rigid plastic, such that opposite end portions of the semi-rigid plastic sheet are adjacent to each other (sleeve 19 is preferably formed from a rectangular sheet of heat shrinkable plastic material (semi-rigid plastic) having opposed marginal ends 20 and 21 that are overlapped and seamed; as shown in Fig. 2-3, col. 4 lines 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trost, Besson, and Dart to provide wherein the sleeve is formed, from a flat sheet of semi-rigid plastic, such that opposite end portions of the semi-rigid plastic sheet are adjacent to each other, as disclosed by Richie, in order to provide an efficient way to form the sleeve from inexpensive flat stock (Richie, col. 1, lines 44-51).

Claim(s) 6, 7, 11, 13, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trost in view of Dart.
As to claim 6, Trost teaches a container assembly comprising: a plastic container (container 100) having: an upper wall portion (top 160), a lower wall portion (bottom wall 113), and a middle wall portion (sidewall 115) between the upper wall portion and the lower wall portion (Fig. 1-3), the middle well portion having a surface geometry that precludes receipt of a pre-printed pressure sensitive decoration and direct printing of a decoration, the surface geometry defining a plurality of projections (protrusions 108); and a plastic sleeve (wrap 125) having an outer surface, an inner surface, a first open end, and a second end opposite the first open end (Fig. 2), wherein the plastic sleeve surrounds the middle wall portion of the plastic container (Fig. 3), wherein the inner surface of the plastic sleeve is adjacent to at least one of the plurality of projections of the surface geometry of the middle wall portion and fixedly coupled to at least one of the upper wall portion at the first open end and the lower wall portion at the second end (Fig. 3), but does not teach and wherein the middle wall portion has a rigidity greater than a rigidity of the plastic sleeve.
Dart teaches the middle wall portion has a rigidity greater than a rigidity of the plastic sleeve (a composite cylinder comprising an inner wall having an average thickness of 0.8-3 mm and a thermoplastic outer shell having an average thickness of 0.1-0.4 mm).
It would have been obvious to modify Trost to provide wherein the rigid vertical sidewall has a thickness greater than the semi-rigid plastic sleeve, as 
As to claim 7, Trost modified by Dart teaches the container assembly according to Claim 6, wherein the inner surface of the plastic sleeve contacts all of the plurality of projections of the surface geometry of the middle wall portion (wrap 125 cooperates with every protrusion 108, as shown in Fig. 5-6, pg. 3, ¶ 0086).
As to claim 11, Trost modified by Dart teaches the container assembly according to Claim 6, wherein the second end of the plastic sleeve is open (both ends of wrap 125 are open, as shown in Fig. 1-2).
As to claim 13, Trost modified by Dart teaches the containment assembly according to Claim 6, wherein the middle wall portion has a maximum thickness greater than that of the plastic sleeve (a composite cylinder comprising an inner wall having an average thickness of 0.8-3 mm and a thermoplastic outer shell having an average thickness of 0.1-0.4 mm), as taught by Dart.
As to claim 14, Trost teaches a method (claim 62) comprising: providing a container (container 100) having: an upper wall portion(top 160), a lower wall portion (bottom wall 113), and a middle wall portion (sidewall 115) between the upper wall portion and the lower wall portion (Fig. 1-3), the middle wall portion having a surface geometry that includes a plurality of projections (protrusions 108); providing a sleeve (wrap 125) having: an outer surface, an inner surface, a first end, and a second end opposite the first end (Fig. 2, pg. 3, ¶ 0086 and 0090), wherein the inner surface of the sleeve is fixedly coupled to at least one of 
Dart teaches the middle wall portion has a rigidity greater than a rigidity of the plastic sleeve (a composite cylinder comprising an inner wall having an average thickness of 0.8-3 mm and a thermoplastic outer shell having an average thickness of 0.1-0.4 mm).
It would have been obvious to modify Trost to provide wherein the rigid vertical sidewall has a thickness greater than the semi-rigid plastic sleeve, as disclosed by Dart, in order to provide a more durable inner wall that can prevent leaks. 
As to claim 17, Trost modified by Dart teaches the method according to Claim 14, wherein the inner surface of the sleeve is fixedly coupled to at least two of the upper wall portion, the lower wall portion, and the middle wall portion (inner surface of wrap 125 cooperates with protrusions 108 to form void space 120, and is shrink-fit (fixedly) to the sidewall 115, such that it is coupled by the sidewall 115 to the bottom wall 113 an the top 160, as shown in Fig. 1- and 5, pg. 3, ¶ 0086 and pg. 6, ¶ 0130).
As to claim 18, Trost modified by Dart teaches the method according to Claim 14, wherein the surface geometry precludes receipt of a pre-printed 
As to claim 19, Trost modified by Dart teaches the method according to Claim 14, wherein the first end of the sleeve is open and the second end of the sleeve is one of open or closed (both ends of wrap 125 are open, as shown in Fig. 1-2).

Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,250,416 to Clarke (“Clarke”) in view of Trost.
As to claim 6, Clarke teaches a container assembly comprising: a plastic container (container 10) having: an upper wall portion, a lower wall portion (polystyrene (plastic) member 12 with upper wall, domed lower wall, and fluted middle portion 13, as shown in Fig. 1 and 3), and a middle wall portion between the upper wall portion and the lower wall portion, the middle well portion having a surface geometry that precludes receipt of a pre-printed pressure sensitive decoration and direct printing of a decoration, the surface geometry defining a plurality of projections (flutes 13 would be capable of precluding receipt of a pre-printed pressure sensitive decoration, such as a sticker, because it lacks a uniform, smooth surface, as shown in Fig. 1 and 3); and a plastic sleeve having 
Trost teaches wherein the sleeve is a plastic sleeve (cylindrical wrap 125, preferably made of oriented polypropylene (plastic), Fig. 2, pg. 3, ¶ 0086 and 0090).
It would have been obvious to modify Clarke to provide wherein the sleeve is a plastic sleeve is a plastic sleeve, as disclosed by Trost, in order to provide a grippier outer surface than the Kraft paper specified by Clarke. It would have further been obvious to modify Clarke to provide wherein the middle wall portion has a rigidity greater than a rigidity of the plastic sleeve, because the rigidity of the inner fluid-holding portion 12 is more essential to preventing breakage and leaks than that of the sleeve.
As to claim 8, Clarke modified by Trost teaches the container assembly according to Claim 6, wherein the inner surface of the plastic sleeve does not 
As to claim 9, Clarke modified by Trost teaches the container assembly according to Claim 8, wherein the rigidity of the plastic sleeve is such that a predetermined amount of inward force applied to the plastic sleeve causes the inner surface of the plastic sleeve to contact at least one of the plurality of projections of the surface geometry of the middle wall portion, and such that the inner surface of the plastic sleeve returns to a pre-inward force position when the predetermined amount of inward force is removed. 
Trost discloses wherein the sleeve is a plastic sleeve (cylindrical wrap 125, preferably made of oriented polypropylene (plastic); figure 2; paragraph [0086, 0090]). 
It would have been obvious to modify Clarke to provide wherein the sleeve is a plastic sleeve, as disclosed by Trost, in order to provide a grippier outer surface than the Kraft paper specified by Clarke. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Clarke to provide wherein the rigidity of the plastic sleeve is such that a predetermined amount of inward force applied to the plastic sleeve causes the inner surface of the plastic sleeve to contact at least one of the plurality of projections of the surface geometry of the middle wall portion, and such that the inner surface of the plastic sleeve returns to a pre-inward force position when the predetermined amount of inward force is removed, in order to provide 
As to claim 10, Clarke modified by Trost teaches the container assembly according to Claim 8, wherein the inner surface of the plastic sleeve (cylindrical wrap 125) is fixedly coupled to the upper wall portion at the first open end and the lower wall portion at the second end via one of friction fit (inner surface of wrap 125 cooperates with protrusions 108 to form void space 120, and is shrink-fit (fixedly) to the sidewall 115, such that it is coupled by the sidewall 115 to the bottom wall 113 and the top 160, as shown in Fig. 1-2 and 5, pg. 3, ¶ 0086 and pg. 6, ¶ 0130), an adhesive, and notch-fit via a notch and notch receptacle configuration, as taught by Trost.

Claim 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trost in view of Dart further in view of Morita.
As to claim 12, Trost modified by Dart teaches the container assembly according to Claim 6, but does not teach wherein the second end of the plastic sleeve defines a surface on which to stand the container assembly on a standing surface.
Morita teaches wherein the second end of the plastic sleeve defines a surface on which to stand the container assembly on a standing surface (liner board 28 (sleeve) is flush with the bottom of cup body 12 (container), forming a lower surface that would be capable of supporting the sleeve in the upright position of a standing surface, as shown in Fig. 1-2 and 11).

As to claim 20, Trost modified by Dart teaches the method according to Claim 14, but does not teach wherein the second end of the sleeve defines a surface on which to stand on a standing surface.
Morita teaches wherein the second end of the plastic sleeve defines a surface on which to stand the container assembly on a standing surface (liner board 28 (sleeve) is flush with the bottom of cup body 12 (container), forming a lower surface that would be capable of supporting the sleeve in the upright position of a standing surface, as shown in Fig. 1-2 and 11).
It would have been obvious to modify Trost and Dart to provide wherein the second end of the plastic sleeve defines a surface on which to stand the container assembly on a standing surface, as disclosed by Morita, in order to provide the ability to insulate the contents of the container from heat loss or gain through the surface.

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trost in view of Dart further in view of Richie.
As to claim 15, Trost modified by Dart teaches the method according to Claim 14, further comprising: forming the sleeve, said forming including, from a 
Richie teaches wherein the sleeve is formed, from a flat sheet of semi-rigid plastic, such that opposite end portions of the semi-rigid plastic sheet are adjacent to each other (sleeve 19 is preferably formed from a rectangular sheet of heat shrinkable plastic material (semi-rigid plastic) having opposed marginal ends 20 and 21 that are overlapped and seamed; as shown in Fig. 2-3, col. 4 lines 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Trost and Dart to provide wherein the sleeve is formed, from a flat sheet of semi-rigid plastic, such that opposite end portions of the semi-rigid plastic sheet are adjacent to each other, as disclosed by Richie, in order to provide an efficient way to form the sleeve from inexpensive flat stock (Richie, col. 1, lines 44-51).
As to claim 16, Trost modified by Dart and Richie teaches the method according to Claim 15, wherein said forming the sleeve includes fixedly coupling open end portions of the semi-rigid plastic sheet to each other (sleeve 19 is preferably formed from a rectangular sheet having opposed marginal ends 20 and 21 that are overlapped and seamed (fixedly coupled), as shown; figure 2-3; column 4, lines 15-25), as taught by Richie.
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427.  The examiner can normally be reached on Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/M.L.P/Examiner, Art Unit 3733 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733